Citation Nr: 1813508	
Decision Date: 03/07/18    Archive Date: 03/14/18

DOCKET NO.  14-28 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right wrist disorder.

2.  Entitlement to service connection for a left wrist disorder.

3.  Entitlement to service connection for right knee osteoarthritis.

4.  Entitlement to service connection for left knee osteoarthritis.

5.  Entitlement to a rating in excess of 10 percent for left foot metatarsalgia of the 2nd and 3rd metatarsal head. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from November 1987 to November 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to the benefits currently sought on appeal.

The Veteran appeared before the undersigned Veterans Law Judge in a Travel Board hearing in June 2016 to present testimony on the issues on appeal.  He submitted additional evidence at that time, with a waiver of RO consideration of that evidence.  

The issue of an increased rating for the Veteran's service-connected left foot disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the June 2016 Travel Board hearing, prior to the promulgation of a decision in this appeal, the Veteran and his representative expressly stated both on the hearing record and in writing the Veteran's request to terminate his appeal seeking entitlement to service connection for bilateral wrist and bilateral knee disorders.


CONCLUSION OF LAW

The criteria for withdrawal by the Veteran of the appeal on the issues of entitlement to service connection for bilateral wrist and bilateral knee disorders have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.204 (2017). 


ORDER

Entitlement to service connection for a right wrist disorder is dismissed.

Entitlement to service connection for a left wrist disorder is dismissed.

Entitlement to service connection for right knee osteoarthritis is dismissed.

Entitlement to service connection for left knee osteoarthritis is dismissed.


REMAND

Additional evidentiary development is required before the Board may address the merits of the Veteran's claim for an increased rating for his service-connected left foot disability.

The Veteran's most recent VA foot examination was in November 2011.  The Veteran asserts that his service-connected disability has worsened since that time.  Hearing transcript, June 2016.  A contemporaneous examination is needed to establish the present severity of the Veteran's disability.  

Accordingly, the case is REMANDED for the following action:
1. Obtain any recent VA treatment records not currently associated with the claims file.

2. Schedule the Veteran for VA examination, with a podiatrist if possible, to determine the current severity of his service-connected left foot metatarsalgia.  The electronic claims file should be forwarded to the examiner for review.  All indicated studies or tests should be performed.  

3. Undertake any other development deemed warranted, then readjudicate the Veteran's claim on the basis of the additional evidence.  If the benefit sought on appeal is not granted, provide the Veteran and his representative with a Supplemental Statement of the Case, then return the appeal to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


